The opinion of the court was delivered by
Barrett, J.
There is no question as to the location of lot No. 16 of the Steele-clip grant, nor as to the validity of the plaintiff’s title to it, except as affected by the alleged adverse occupancy and possession. The title drew to it possession for every purpose, except immunity against the effect of an actual adverse possession, continued for fifteen years. The lot was laid out, and its boundaries distinctly marked, so as to be easily traceable, and the corners could be easily found, during all the time in which the alleged acts of adverse occupancy were occurring. While Henry E. Goodell was owner, between May 13,1850, and June 8, 1853, he yearly cut and took from various parts of the lot large quantities of timber logs. After the plaintiff became owner, up to seven or eight years ago, he cut and took lumber from the lot three or four times. These were acts of possession operating upon the whole lot as actual possession ; and having been done in connection with, and under, a valid paper title, they interrupted any merely constructive possession claimed and attempted to be shown in behalf of the defendant. It is needless, therefore, to give consideration to what is shown or claimed as to the building *421of the house on the south west corner of lot No. 6, range 10, and the woi'king up of the farm around it, on the corners of the four lots, by Silas Barrett. It is only claimed that that operated a constructive possession of the part of lot No. 16, embraced within the boundaries of said lot No. 6, — that encroachment of No. 6, on said No. 16, being without right. Without remark upon the validity of such claim, it is sufficient for this case to say, that any constructive possession — such as is claimed in behalf of the defendant in this case, would be effectually interrupted by any actual possession of the true owner of the title. This is conclusive in the cause, and we refrain from further discussion. Judgment affirmed.
As to the petition for new trial it is denied for two reasons : First, the newly-discovered evidence, though perhaps pertinent as tending to show claim of right, would be wholly ineffectual towards a different result, in view of the other established facts in the case ; secondly, there appears to have been nothing to prevent or impede the hearing of the evidence on the trial in the County Court, except that the party' and his attorneys did not think of it as being important, till after the trial was over. The petition is denied with costs.